DETAILED ACTION
Application 16/591032, “CATALYST SUPPORT MATERIALS FOR FUEL CELLS”, was filed with the USPTO on 10/2/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/16/21.

Election/Restriction
This application contains claims directed to the following patentably distinct species of catalyst support material:
a metal material being a ternary metal oxide which is an at least partially oxidized form of SnMo4O6,
a ternary metal oxide which is an at least partially oxidized form of TiNb3O6,
a metal material being a ternary metal oxide which is an at least partially oxidized form of a mixture of SnMo4O6 and TiNb3O6,
a metal material being a ternary metal oxide which is an at least partially oxidized form of SnWO4,
a metal material being a ternary metal carbide material which is Nb2SnC,
a metal material being a ternary metal carbide material which is Ti2
a metal material being a ternary metal carbide material which is Ti3SnC2,
a metal material being a ternary metal carbide material which is Ti3GeC2,
a metal material being a ternary metal carbide material which is a mixture of species among Nb2SnC, Ti2GeC, Ti3SnC2, Ti3GeC2  (it is noted that simply electing the mixture of species would suggest the various mixture possibilities to be obvious variants because no distinction is deemed necessary),
an intermetallic compound which is NbMo2W,
an intermetallic compound which is TaMo2W,
an intermetallic compound which is TiMo2W,
an intermetallic compound which is Ti2NbSn,
an intermetallic compound which is a mixture of NbMo2W, TaMo2W, TiMo2W, Ti2NbSn (it is noted that simply electing the mixture of species would suggest the various mixture possibilities to be obvious variants because no distinction is deemed necessary).

The species are independent or distinct because they are each drawn to a different chemical compound. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.


Election and Traversal
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
It is noted that applicant may elect an individual species or a grouping of patentably indistinct species.  In this case, the original claim set separates the catalyst material into groups of ternary metal oxides, ternary metal carbides, and intermetallic compounds.  Thus, the election could be made to a group of species if it is applicant’s position that the individual species named within the group are patentably indistinct.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Since an admission or explanation on the record is required for traversal, no telephone call to request an oral election to the above restriction requirement was made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723